No.   90-352
          IN THE SUPREME COURT OF THE STATE OF MONTANA




IN THE MATTER OF THE SEIZURE OF
$2,589.00 in United States currency,
100 ounces of silver in various forms,
7 gold coins, a Chevrolet pickup truck
with white cab and orange body, and
Tract 9-B Hannah Tracts and the residence,
garage and other out-buildings located
thereon at 7585 Theisen Road, Belgrade, MT



APPEAL FROM:   District Court of the Eighteenth Judicial District,
               In and for the County of Gallatin,
               The Honorable Larry W. Moran, Judge presiding.


COUNSEL OF RECORD:
         For Appellant:
               Hon. Marc Racicot, Attorney General, Helena, Montana
               Paul D. Johnson, Asst. Atty. General, Helena,
               Montana
               Mike Salvagni, County Attorney, Jennifer Bordy,
               Deputy, Bozeman, Montana
         For Respondent:
               Michael Cok, Attorney at Law, Bozeman, Montana



                           Submitted on Briefs:      December 6, 1990
                                          Decided:   December 27, 1990
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.

       The Gallatin County Attorney appeals fromthe order dismissing
this petition for forfeiture, entered by the District Court of the
Eighteenth Judicial District, Gallatin County.
       In October 1989, Peter Jacob Worts was charged with criminal
sale of dangerous drugs and criminal possession with intent to
sell, both felonies.    In early November 1989, the Gallatin County
Sheriff's Office filed a petition for forfeiture pursuant to 5    44-

12-201, MCA, arising from the same facts as the criminal charges.
Subsequently, the Gallatin County Attorney's office and Worts
entered a plea bargain agreement which included both the criminal
and the forfeiture proceedings.       The terms of the agreement were
that Worts would pay $20,000 to the county drug forfeiture fund,
the forfeiture petition would be dismissed, Worts would plead
guilty to both criminal counts and the State would not recommend
any fine in the criminal proceeding.
       After a May 7, 1990, sentencing hearing, the District Court
issued an order which, inter alia, required Worts to pay a $20,000
fine as part of his criminal sentence and dismissed the civil
forfeiture proceeding with prejudice.      The County Attorney argues
that the court had no authority to dismiss the forfeiture proceed-

ing.
       Under the plea bargain agreement, the criminal and forfeiture
proceedings were to be disposed of jointly.        Additionally, the
transcripts show that the county attorney orally agreed that the
District Court could dispose of the $20,000 as it may determine.
                                  2
We agree with the District Court that, in these circumstances, its
action was within its power to accept, reject or modify a plea
agreement.
     Affirmed.   Let remittitur issue forthwith.
     Pursuant to Section I, Paragraph   3(c),   Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.



                                          Chief Justice

We concur:




             Justices